On Petition for Rehearing.
lEn Banc. August 19, 1916.]
Morris, C. J.
A petition for rehearing has been filed herein in which the prosecuting attorney of King county, joined in by the prosecuting attorneys of fifteen other counties, ask the court to clarify the situation as to the effect of the opinion upon liquors obtained subsequent to January 1, 1916, either by granting a rehearing or by supplemental opinion.
*14It is evident from the public comment upon this decision that it has been greatly misinterpreted and misunderstood. The prominent idea in the petition seems to be that the opinion may be construed as destroying the force of Laws 1915, p. 14, § 22 (Rem. 1915 Code, § 6262-22), providing that it shall be unlawful for any person to have in his possession more than one-half gallon of intoxicating liquor, or more than twelve quarts or twenty-four pints of beer. The petition is frank in stating that a reading of the opinion would seem to indicate that the court is speaking only of liquor lawfully obtained prior to January 1, 1916, and held for lawful use. The petition says, “Certain portions of the opinion show that this idea was predominant in the court’s mind” and “we believe that the court intended to go no further than to hold that § 22 does not make unlawful possession of liquor acquired before January 1st . . .”
If the prosecuting attorneys can easily gather the “predominant” idea of the opinion and the class of liquors the court had in mind, it ought not to be necessary to add to what has been said, and we would not do so except for the gi*eat public interest involved in the proper construction of this law and the manifest error into which the public has fallen in its understanding of our first opinion. The petition correctly reviews the opinion in saying the “predominant” idea written into it is the construction of the act only as to liquors lawfully acquired in this state prior to January 1st and held for personal use. That was the only question before the court, and none other was intended to be, or could be, passed upon. The information charged that Eden obtained his liquors prior to January 1, and held them for personal use, and not for the purpose of selling or disposing of them. In other words, the information set forth a lawful possession and a permitted use. Under such a charge, no question of the construction of § 22 was involved, other than to hold that it applied only to liquors acquired subsequent to January 1st, and hence, was inoperative as against liquors *15acquired prior to that date. Such a construction, the prosecutors say, would not be “a blow to a rigid enforcement of the law.” We agree with such statement, and we find nothing in the opinion, when read in connection with the agreed facts, which in any way militates against such a view.
It is unfortunate that opinions in cases of this character, involving the enforcement of a law in which the people of the state have taken such interest, should be construed other than by reference to the facts before the court and the plain intendment of the law as to those facts. When properly read in the light of the admitted facts and the language of the act, the former opinion cannot offend against the most rigid enforcement of the terms of the act. All the provisions of the law are preserved and offenders are still subject to prosecution to the same extent and for the same causes now as at any other time since the law became effective.
The only question involved in Eden’s case, subsequent to the time this law went into effect, was his intent to make personal use of his liquor, either by personal consumption or by gifts to guests in his own home. The law not only fails to make such a use a violation of its terms, but by exact language permits it. How, then, if he obtained his liquors lawfully and intended to put them only to a permitted use, could his act in any sense be termed a violation of the law? We again reiterate what the prosecuting attorneys are pleased to refer to as the “predominant” idea in the former opinion, that the possession of liquors lawfully obtained prior to January 1st, and held only for personal use, is not a violation of the law, and no language of the former opinion can be consti’ued as destroying the vital force of § 22, or of other sections relating to the quantity of liquor lawfully obtainable subsequent to that date. As said in State v. Martin, post p. 366, 159 Pac. 88, liquors obtained prior to January 1st do not offend against the law when retained only for a personal or permitted use, but do so offend when x’etained for a commercial use.
*16These observations as to the purpose and effect of our original opinion will, we think, make our construction of the law so plain as to the question involved that no necessity now arises for a rehearing, and the same is denied.
Mount, Ellis, Parker, Main, Chadwick, Holcomb, and Bausman, JJ., concur.